                                                                Case 2:20-cv-00339-APG-DJA Document 28 Filed 07/02/21 Page 1 of 3




                                                            1    FISHER & PHILLIPS LLP
                                                                 LISA A. MCCLANE, ESQ.
                                                            2    Nevada Bar No. 10139
                                                                 BRIAN L. BRADFORD, ESQ.
                                                            3
                                                                 Nevada Bar No. 9518
                                                            4    300 S. Fourth Street
                                                                 Suite 1500
                                                            5    Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                            6    E-Mail Address: lmcclane@fisherphillips.com
                                                                 E-Mail Address: bbradford@fisherphillips.com
                                                            7
                                                                 Attorneys for Defendant, Full Spectrum Laser LLC
                                                            8
                                                                                      UNITED STATES DISTRICT COURT
                                                            9
                                                                                                DISTRICT OF NEVADA
                                                           10
                                                                 FREDERICK SCOTT FISCHER,            ) Case No. 2:20-cv-00339-APG-DJA
                                                           11                                        )
                                                                                     Plaintiff,      ) STIPULATION AND ORDER TO
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                     )      EXTEND DISCOVERY
                          Las Vegas, Nevada 89101




                                                           13    v.                                  )
                                                                                                     )           (Fifth Request)
                                                           14    FULL SPECTUM LASER LLC,             )
                                                                                                     )
                                                           15                        Defendant.      )
                                                                 ___________________________________ )
                                                           16    _
                                                           17          IT IS HEREBY STIPULATED AND AGREED, by and between the parties’

                                                           18    counsel of record, that discovery deadlines in the Scheduling Order (ECF No. 24) be

                                                           19    extended seventy (70) days as follows:

                                                           20            Discovery Deadline                           September 17, 2021

                                                           21            Dispositive Motion Deadline                  October 18, 2021

                                                           22            Joint Pretrial Order                         November 17, 2021
                                                           23            This is the fifth request for an extension of these deadlines. The parties provide
                                                           24    the following information to the Court regarding the proposed extension of the
                                                           25    discovery deadline. The parties understand that this stipulation has been entered with
                                                           26    less than 21 days prior to the close of discovery, as required pursuant to LR 26-3. The
                                                           27    reason for the parties’ inability to comply with this deadline is Defendant’s counsel’s
                                                           28    previously unforeseeable medical leave.
                                                                                                            -1–
                                                                 FP 40948321.1
                                                                Case 2:20-cv-00339-APG-DJA Document 28 Filed 07/02/21 Page 2 of 3




                                                            1                                 Discovery Completed To Date

                                                            2            The parties have exchanged initial disclosures and initial rounds of written

                                                            3    discovery. While there is a pending motion to compel before the court, the parties have

                                                            4    largely resolved a dispute concerning outstanding discovery responses. The parties have

                                                            5    begun to schedule depositions, but Defense Counsel will be on a medical leave of

                                                            6    absence until August 23, 2021.

                                                            7                             Remaining Discovery To Be Completed

                                                            8            The parties anticipate finalizing a schedule for taking depositions after August

                                                            9    23, 2021.

                                                           10           Reasons Discovery Could Not Be Completed Within The Existing Deadline

                                                           11            The parties continue to make progress in this matter, but their respective counsel
FISHER & PHILLIPS LLP




                                                           12    have continued to experience various practice-centric delays correlative to the COVID-
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13    19 pandemic and, more specifically, its ongoing (and varying) impact on litigation in

                                                           14    various courts. Counsel for one of the parties became personally ill with COVID-19

                                                           15    early in this case, which set matters back. Since the most recent extension, counsel for

                                                           16    both parties have been affected by personal events, including a marriage by Plaintiff’s

                                                           17    counsel, as well as a family emergency involving a missing minor child of Defendant’s

                                                           18    counsel.    Most recently, Defendant’s counsel will be on a medical leave until

                                                           19    approximately August 23, 2021.

                                                           20            The parties recently have been able to deal with the personal milestones and

                                                           21    emergencies and believe that this final extension will allow the parties to conduct

                                                           22    depositions prior to the close of the proposed discovery period.

                                                           23    ///

                                                           24    ///

                                                           25    ///

                                                           26    ///

                                                           27    ///

                                                           28    ///

                                                                                                            -2–
                                                                 FP 40948321.1
                                                                Case 2:20-cv-00339-APG-DJA Document 28 Filed 07/02/21 Page 3 of 3




                                                            1            This is the parties’ fifth request for an extension of the discovery deadline date

                                                            2    and is not made to delay this matter. Based upon the foregoing, the parties believe

                                                            3    there is good cause for the requested extension.

                                                            4            Dated this 2nd day of July, 2021.

                                                            5

                                                            6    FISHER & PHILLIPS LLP                       THE VERSTANDIG LAW FIRM, LLC
                                                            7
                                                                 /s/ Lisa A. McClane, Esq.                   /s/ Maurice VerStandig, Esq.
                                                            8
                                                                 LISA A. MCCLANE, ESQ.                       Maurice VerStandig, Esq.
                                                            9    BRIAN L. BRADFORD, ESQ.                     1452 W. Horizon Ridge Pkwy, #665
                                                                 300 South Fourth Street                     Henderson, NV 89012
                                                           10    Suite 1500                                  Attorney for Plaintiff
                                                                 Las Vegas, Nevada 89101
                                                           11    Attorneys for Defendant
                                                                 Full Spectrum Laser LLC
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13                                          IT IS SO ORDERED:

                                                           14                                          ____________________________________
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                           15
                                                                                                         July 6, 2021
                                                           16
                                                                                                       DATED
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                             -3–
                                                                 FP 40948321.1
